Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed March 22, 2022 has been received, Claims 1, 4-15, and 17 are currently pending.

Election/Restrictions
Newly amended claims 10 and 11 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 10 and 11 have been amended to claim an article of footwear, which is an independent and distinct invention from the previously claimed insole. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10 and 11 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Claims 1, 4-9, 12-15, and 17 are currently pending.

Claim Objections
1.	Claims 1 and 4 are objected to because of the following informalities: Claims 1 and 4 recite “the compression space is open on one side to the end side so that an air stream flows out at an end face of the compression space in the vicinity of the end face”. This appears to contain a few article errors, it also appears that “the end side” and “an end face” are the same structure. The claims should read “the compression space is open on one side to an end side so that an air stream flows out of the end side of the compression space in the vicinity of the end side”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 6-9, 12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kita (US 2009/0241373).
Regarding Claims 1, Kita discloses an insole (3) or inner sole which is intended for an item of footwear and is designed in the form of a pressure-ventilation sole comprising: a flexurally elastic pressure-exerting plate (30,33,34,35; para.45 & 60), and a lower sole (32), wherein the pressure-exerting plate rests on the lower sole (as seen in Fig.6), said pressure-exerting plate being displaceable by the user's body weight, when the user is moving, in transverse profile in the interspace between the pressure-exerting plate and the lower sole (as shown in Fig.5A-B; para.48), the pressure-exerting plate being between the foot of a wearer and the lower sole and displacing the contained air volume to create ventilation (as seen in Fig.5A-B & 6; para.40-41, inasmuch as has been claimed by Applicant, the displacement of air from the voids would create ventilation), wherein the lower sole of the pressure-ventilation sole is configured in the form of a corrugated structured sole from a spring steel or a plastic material (as seen in Fig.7; Abstract & para.45), the transverse profile thereof having corrugation crests (32c1,32c2,32t1) and corrugation valleys (32a1,32b1) being designed in the form of a corrugated profile and being stable (as seen in Fig.7; para.60), and resistant to deformation, in relation to a compressive force acting vertically on the structured sole (i.e. 30,33,34,35 are resistant to deformation in relation to a compressive force, as they maintain their integrity and return to their original state once compression is removed; para.45 & 60), wherein the pressure-exerting plate (30,33,34,35), which is in the vicinity of the sole of the foot, is displaceable into the dimensionally stable corrugation valleys of the structured sole (as shown in Fig.5A-B, 8 & 9; para.61-62), wherein the pressure-exerting plate (30,33,34,35; para.45) has a corrugation structure (para.60), wherein the corrugation structure of the pressure-exerting plate is in contact with the corrugation structure of the structured sole (as seen in Fig.7), wherein the corrugation valleys (33,34,35, and respective portions of 30 above 33-35) of the corrugation structure of the pressure-exerting plate rest on the corrugation crests (32c1,32c2,32t1) of the structured sole, wherein the corrugation crests (i.e. peaks of 30) of the pressure-exerting plate are opposite the corrugation valleys of the structured sole and form a pressure-ventilated compression space (as seen in Fig.7); wherein the respective corrugation valley of the structured sole forms the pressure ventilated compression space with the pressure-exerting plate covering the corrugation valley (para.61-62), wherein an air or moisture circulation is provided in a longitudinal extension of said pressure ventilated compression space (Vo, Vo’, Vo”); and wherein the compression space is open on one side to the end side (i.e. medial/lateral end sides) so that an air stream flows out at an end face of the compression space in the vicinity of the end face and thus enters an interior of the item of footwear inside of an upper material of the item of footwear (as seen in Fig.7-9; i.e. the voids are open to the sides of the insole and therefore an air stream would enter an interior of the footwear upper).
Regarding Claim 6, Kita discloses an insole or inner sole according to claim 1, wherein the corrugation crests (i.e. peaks of 30) of the pressure-exerting plate are suitable to deform themselves flexibly into the corrugation valleys (32a1,32b1) of the structured sole (as seen in Fig.5A-B, 8 & 9).
Regarding Claim 7, Kita discloses an insole or inner sole according to claim 1, wherein an elastomeric coating (S1; para.35) is arranged directed to the sole of the foot of the user on the top of the pressure-exerting plate (30)(as seen in Fig.6 & 7; S1 is an elastic material and therefore is an elastic “coating”, inasmuch as has been claimed by Applicant, as it is a thin layer/covering over the surface of 30). 
Regarding Claim 8, Kita discloses an insole or inner sole according to claim 1, wherein the pressure-exerting plate (30) has the same area of the underlying structured sole (32)(as seen in Fig.7).
Regarding Claim 9, Kita discloses an insole or inner sole according to claim 1, wherein the pressure-ventilation sole (of 3) consisting of the structured sole (32) and the pressure-exerting plate (30) is designed as a half sole or as a full sole (as seen in Fig.7).
Regarding Claim 12, Kita discloses an insole or inner sole according to claim 1, wherein the structured sole allows a rolling movement in the longitudinal direction of the structured sole (as seen in Fig.8 & 9), but a deflection in a vertical direction (as seen in Fig.5A-B) for this purpose is prevented by the fact that it has a cross-stability and a longitudinal stability by means of an oblique arrangement of the corrugations relative to a longitudinal center line (i.e. center line of 3 from the toe end to the heel end) of the structured sole extending from a heel area to a forefoot area of the structured sole (as seen in Fig.7; para.60, the corrugations seen in the cross section of Fig.7 have an “oblique arrangement”, inasmuch as has been claimed by Applicant, in that the corrugations have obliquely extending portions relative to the longitudinal center line).
Regarding Claim 14, Kita discloses an insole or inner sole according to claim 1, wherein at least the structured sole (32) is connected on an edge side of an elastomeric edge frame (31; para.45)(as seen in Fig.7). 
Regarding Claim 15, Kita discloses an insole or inner sole according to claim 14, wherein the edge frame (31) in connection with the pressure-exerting plate (30,33,34,35) resting thereon, connected in an air-tight manner (i.e. permanently connected; para.42), forms the ventilation ducts (Vo, Vo’, Vo”) of the ventilation duct structure of the pressure-ventilation sole (as seen in Fig.7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita (US 2009/0241373) in view of Fukuoka (US 4,364,186).
Regarding Claim 4, Kita discloses an insole (3) or inner sole which is intended for an item of footwear and is designed in the form of a pressure-ventilation sole, comprising: a flexurally elastic pressure-exerting plate (30,33,34,35; para.45 & 60), and a lower sole (32), wherein the pressure-exerting plate rests on the lower sole (as seen in Fig.6), said pressure-exerting plate being displaceable by the user's body weight, when the user is moving, in transverse profile in the interspace between the pressure-exerting plate and the lower sole (as shown in Fig.5A-B; para.48), the pressure-exerting plate being between the foot of a wearer and the lower sole and displacing the contained air volume to create ventilation (as seen in Fig.5A-B & 6; para.40-41; inasmuch as has been claimed by Applicant, the displacement of air from the voids would create ventilation), wherein the lower sole of the pressure-ventilation sole is configured in the form of a corrugated structured sole from a spring steel or plastic material (as seen in Fig.7; Abstract & para.45), the transverse profile thereof having corrugation crests (32c1,32c2,32t1) and corrugation valleys (32a1,32b1) being designed in the form of a corrugated profile and being stable (as seen in Fig.7; para.60), and resistant to deformation, in relation to a compressive force acting vertically on the structured sole (i.e. 30,33,34,35 are resistant to deformation in relation to a compressive force, as they maintain their integrity and return to their original state once compression is removed; para.45 & 60), wherein the pressure-exerting plate, which is in the vicinity of the sole of the foot, is displaceable into the dimensionally stable corrugation valleys of the structured sole (as shown in Fig.5A-B, 8 & 9; para.61-62), wherein the pressure-exerting plate (30,33,34,35; para.45) has a corrugation structure (para.60), wherein the corrugation structure of the pressure-exerting plate is in contact with the corrugation structure of the structured sole (as seen in Fig.7), wherein the corrugation valleys (33,34,35, and respective portions of 30 above 33-35) of the corrugation structure of the pressure-exerting plate rest on the corrugation crests (32c1,32c2,32t1) of the structured sole, wherein the corrugation crests (i.e. peaks of 30)  of the pressure-exerting plate are opposite the corrugation valleys of the structured sole and form a pressure-ventilated compression space (as seen in Fig.7); wherein the respective corrugation valley of the structured sole forms the pressure ventilated compression space with the pressure-exerting plate covering the corrugation valley (para.61-62), wherein an air or moisture circulation is provided in a longitudinal extension of said pressure ventilated compression space (Vo, Vo’, Vo”); and wherein the compression space (of Vo, Vo’, Vo”)  is open on one side (i.e. medial or lateral side) to the end side (i.e. medial or lateral edges) so that an air stream flows out (from Vo, Vo’, Vo”) at an end face of the compression space in the vicinity of the end face and thus enters an interior of the item of footwear inside of an upper material of the item of footwear (para.60-61; as seen in Fig.6 & 8-9, 30,32,33,34, and 35 are two attached sheets which create voids that are open ended and thus, when the voids are compressed to force air out from them, some level of air would enter the interior of the footwear upper). Kita does not disclose wherein the compression space is ventilated and vented by means of perforations in the structured sole. However, Fukuoka teaches an insole having a compression space (11A & 11B) that is ventilated and vented by means of perforations (14) in a structured sole (10C)(as seen in Fig.7A-B; Col.4, lines 51-59). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the structured sole of Kita to include perforations, as taught by Fukuoka, in order to provide enhanced ventilation to the insole, that keeps a user’s foot free of unwanted moisture.

Regarding Claim 5, Kita discloses the invention substantially as claimed above. Kita does not disclose the compression space is ventilated and vented by means of holes in the pressure-exerting plate. However, Fukuoka teaches an insole having a compression space (11A & 11B) that is ventilated and vented by means of holes (14) in a pressure-exerting plate (10C)(as seen in Fig.7A-B; Col.4, lines 51-59). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure-exerting plate of Kita to include holes, as taught by Fukuoka, in order to provide enhanced ventilation to the insole, that keeps a user’s foot free of unwanted moisture.

4.	Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita (US 2009/0241373) in view of Mayer (US 5,720,118).
Regarding Claims 13 and 17, Kita discloses the invention substantially as claimed above. Kita does not disclose that the individual corrugations of the cross-profiling extend at least in the forefoot area at an angle between 70 and 85 degrees to the longitudinal center line; or more specifically, wherein the individual corrugations of the cross-profiling extend at least in the forefoot area at an angle of 77 degrees to the longitudinal center line. However, Mayer teaches an insole having individual corrugations of the cross-profiling (transverse profiling 2 of Mayer) extend at least in the forefoot area at an angle between 70 and 85 degrees (acute angle lies generally in the range from 70 to 86 degrees shown in Fig.39; Col. 24, lines 24-25), preferably 77 degrees (transverse profiling running obliquely outwards and backwards 77 degrees to the longitudinal axis as shown in Fig.39; Col.17, line 38-39), to the longitudinal center line (shown in Fig.39; Col.24, line 29).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the corrugations of Kita to extend at an angle between 70 and 85 degrees, or more preferably 77 degrees, as taught by Mayer, in order to provide the desired medial-to-lateral transverse stability for supporting a user’s foot during walking.

	Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive. 
Applicant’s Remarks: Applicant asserts that there is no citation from the specification of Kita to support that due to the voids (Vo, Vo’, Vo”) "an air stream would enter an interior of the footwear upper." Further asserting that the Examiner's argument relies on inherency and, there is no way to know whether the shoe of Kita has one or more side exits for air.
Examiner’s Response: Examiner respectfully disagrees and first notes that Applicant’s arguments comparing the drawings of the instant invention to that of Kita are moot as they do not pertain to the claims and the structures recited in the claims (i.e. a gap, passageway, semipermeable membrane are not claimed). A reading of Kita makes clear that the sheets 30 and 32 are not encapsulated in any material and are free in order to allow the intended compression, meaning the voids are indeed open ended at the medial and lateral sides with the sheets 30 and 32 on the top and bottom of the voids. Additionally, Kita clearly discloses in para.60-61 that 30 and 32 are two attached sheets creating open ended voids (as discussed above) and thus, when the voids are compressed, air is forced out from them and some level of air would enter the interior of the footwear upper; as seen in Fig.6 & 8-9. The application of Kita does not rely on inherency, as 3 of Kita is placed within the footwear upper and Kita’s voids clearly contain air which is displaced as the voids are compressed, that air would then enter the upper in some amount. For all of these reasons, Applicant’s arguments are not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732